DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informality: “comprising adhesive” in line 1 should read “comprising an adhesive”.
Claim 27 is objected to because of the following informality: “material,” in line 2 should read “material, and”.
Claim 29 is objected to because of the following informality: “material, wherein” in line 2 should read “material, and wherein”.
Claim 31 is objected to because of the following informality: “layer and” in line 2 should read “layer, and”.
Claim 35 is objected to because of the following informality: “a pair” in line 1 should read “two”.
Claim 36 is objected to because of the following informality: “temperature, where” in lines 2-3 should read “temperature, and wherein”.
Claim 39 is objected to because of the following informality: “comprising pressure” in line 1 should read “comprising a pressure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the adhesive" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the adhesive material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 33, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mandakolathur Vasudevan et al. (US 2012/0241497), hereinafter Vasudevan.
Regarding claim 21, Vasudevan discloses a buttress assembly (21920 in Figure 431) that is configured to be releasably secured to a surgical stapler end effector (21700 and 21060 collectively in Figure 425) comprising a staple cartridge (21700 in Figure 425) and an anvil (21060 in Figure 425), the buttress assembly (21920) comprising:
(a) a buttress body (21922 in Figure 431);
(b) a first plurality of reinforcement strands (shown circled in an annotated version of Figure 431 of Vasudevan, hereinafter Figure 431x, below) woven through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (Paragraph 0898);

(d) a third plurality of reinforcement strands (shown circled in Figure 431x below) extending transversely relative to the length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x below, Paragraph 0898);
wherein at least one of the second plurality of reinforcement strands (shown circled in Figure 431x below) and at least one of the third plurality of reinforcement strands (shown circled in Figure 431x below) intersect in a plane that includes at least one of the plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (apparent from Figure 431x below).

    PNG
    media_image1.png
    815
    873
    media_image1.png
    Greyscale

Figure 431x: an annotated version of Figure 431 of Vasudevan
Regarding claim 33, Vasudevan discloses that at least one of the reinforcement strands (shown circled in Figure 431x above) is configured to engage at least one of a crown or a leg of a staple (21330 in Figure 425) deployed from the surgical stapler end effector (21700 and 21060 collectively) (inherent because the reinforcement strands are directly above the staple dispensing openings of the staple cartridge 21700, as is clear when Figure 431x is viewed in relation to Figure 425, and thus the staples 21330 will engage the reinforcement strands when they penetrate through the buttress assembly 21920).
Regarding claim 38, Vasudevan discloses a buttress assembly (21920 in Figure 431) comprising:
(a) a buttress body (21922 in Figure 431);
(b) a first plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (Paragraph 0898);
(c) a second plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) and extending along a length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x above, Paragraph 0898); and
(d) a third plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) and extending transversely relative to the length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x above, Paragraph 0898);
wherein at least one of the second plurality of reinforcement strands (shown circled in Figure 431x above) and at least one of the third plurality of reinforcement strands (shown circled in Figure 431x above) are interwoven with at least one of the first plurality of reinforcement strands (apparent from Figure 431x above).
Regarding claim 40, Vasudevan discloses a buttress assembly (21920 in Figure 431) comprising:
(a) a buttress body (21922 in Figure 431);
(b) a plurality of first reinforcement strands woven (the “first plurality of reinforcement strands” shown circled in Figure 431x above) through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first reinforcement strands) (Paragraph 0898);

(d) a third reinforcement strand (the bottommost one of the “third plurality of reinforcement strands” shown circled in Figure 431x above) woven through the buttress body (21922) (Paragraph 0898);
wherein the second reinforcement strand (the bottommost one of the “second plurality of reinforcement strands” shown circled in Figure 431x above) and the third reinforcement strand (the bottommost one of the “third plurality of reinforcement strands” shown circled in Figure 431x above) intersect and pass through at least one of the plurality of discrete regions (the vicinities of the first reinforcement strands) (apparent from Figure 431x above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt et al. (US 2013/0214030), hereinafter Aronhalt.
Regarding claims 22 and 23, Vasudevan teaches all the limitations of the claim as stated above except: an adhesive material that is configured to releasably secure the buttress body to a deck of the staple cartridge or to an underside of the anvil; wherein the adhesive material comprises pressure sensitive adhesive.
Aronhalt teaches that it was known to provide an adhesive material (30000 in Figure 264) comprising pressure sensitive adhesive that is configured to releasably secure a buttress body (30010 in Figure 264) to a deck of a staple cartridge or to an underside of an anvil, wherein the pressure sensitive adhesive provides aggressive and permanent tack of the buttress body to the staple cartridge or to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly (21920) of Vasudevan with an adhesive material comprising a pressure sensitive adhesive that is configured to releasably secure the buttress body (21922) to a deck of the staple cartridge (21700) or to an underside of the anvil (21060), as taught by Aronhalt, because doing so would provide aggressive and permanent tack of the buttress body to the staple cartridge or to the anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto the staple cartridge/anvil/buttress body, and sufficient cohesive strength of the adhesive material to be removed cleanly from the staple cartridge/anvil/buttress body.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Erneta et al. (US 2013/0315963), hereinafter Erneta.
Regarding claim 24, Vasudevan teaches all the limitations of the claim as stated above but does not expressly disclose: the reinforcement strands comprise polyglactin 910.
Erneta teaches that polyglactin 910 is commercially and readily available, is fast absorbing, and has high strength (Paragraph 0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Erneta by making the reinforcement strands of Vasudevan out of polyglactin 910, because doing so would make the reinforcement strands easier to manufacture/fabricate using a commercially and readily available material, make the reinforcement strands fast absorbing, and provide the reinforcement strands high strength.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Carroll et al. (US 5,397,324), hereinafter Carroll.
Regarding claims 25 and 26, Vasudevan discloses all the limitations of the claim as stated above except: the buttress body comprises a pair of portions laterally spaced apart from each other by a gap, and at least one of the third plurality of reinforcement strands extends across the gap.
Carroll teaches that it was known to provide a buttress body (29 in Figure 5) comprising a pair of portions (the portion of 29 on the left side of serrations 31 in Figure 5 being the first portion and the portion of 29 on the right side of serrations 31 in Figure 5 being the second portion) laterally spaced apart from each other by a gap (defined by serrations 31 collectively in Figures 5 and 6), wherein at least one reinforcement strand (30 in Figure 6) of the buttress body (29) extends across the gap (defined by serrations 31 collectively), in order to reduce material resistance to a cutting knife (26 in Figures 2-4) as the cutting knife (26) advances axially and promote passage of the cutting knife (26) through the buttress body (29) (Col. 4 lines 55-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Carroll by modifying the buttress assembly (21920) of Vasudevan so that the buttress body (21922 of Vasudevan) comprises a pair of portions laterally spaced apart from each other by a gap, and so that at least one of the third plurality of reinforcement strands (shown circled in Figure 431x above) extends across the gap, because doing so would reduce material resistance to the cutting knife of Vasudevan as the cutting knife advances axially, promote passage of the cutting knife through the buttress body, reduce weight of the buttress assembly, and reduce material costs and/or manufacturing costs of the buttress assembly.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Prommersberger et al. (US 8,062,330), hereinafter Prommersberger.
Regarding claims 27 and 28, Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above except: the buttress assembly further comprises an intermediate layer positioned between the buttress body and the adhesive material; the intermediate layer is impermeable or semi-impermeable; and at least one of the reinforcement strands is positioned on or through the intermediate layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt to incorporate the teachings of Prommersberger by providing the buttress assembly of Vasudevan in view of Aronhalt with an intermediate layer positioned between the buttress body (21922 of Vasudevan) and the adhesive material (30000 of Aronhalt), wherein the intermediate layer is impermeable or semi-impermeable, and wherein at least one of the reinforcement strands is positioned on or through the intermediate layer, because doing so would provide the buttress assembly with anti-adhesion properties and provide additional support to the buttress assembly.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros et al. (US 2012/0289979), hereinafter Eskaros.
Regarding claim 29, Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above except: the buttress assembly further comprises a film layer positioned over the adhesive material, and the film layer is impermeable.
Eskaros teaches that it was known to provide a film layer (20 in Figure 6a, which may be a PET release film according to Paragraph 0042 lines 14-17) positioned over an adhesive material of a buttress assembly (3 in Figure 6a) in order to protect the adhesive material until it is ready for use (Paragraph 0042 lines 14-17, Paragraph 0049 lines 1-18), wherein the film layer (20) is impermeable (because film 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly of Vasudevan in view of Aronhalt with an impermeable film layer positioned over the adhesive material (30000 of Aronhalt), as taught by Eskaros, because doing so would protect the adhesive material until it is ready for use.
Regarding claim 30, Vasudevan in view of Aronhalt in further view of Eskaros teaches that the film layer (20 of Eskaros) is positioned over the plurality of reinforcement strands (because all the reinforcement strands of Vasudevan are positioned within the buttress body 21922 of Vasudevan and are thus positioned below the adhesive material 30000 of Aronhalt which is adhered to the outer surface of the buttress body 21922, and because the film layer 20 of Eskaros is positioned above the adhesive material 30000 of Aronhalt).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig (US 2016/0051296).
Regarding claim 31, Vasudevan in view of Aronhalt in further view of Eskaros teaches all the limitations of the claim as stated above except: the film layer defines a plurality of pockets, the pockets are discretely arranged on the film layer, and the pockets are configured to contain the adhesive material.
Weinzweig teaches that it was known to provide a plate (930 in Figure 9 or 1030 in Figure 10, analogous to film layer 20 of Eskaros) with a plurality of pockets (934 in Figure 9 or 1034 in Figure 10) discretely arranged on the plate (930 or 1030) and configured to contain an adhesive material, wherein the plurality of pockets (934 or 1034) provide a convenient guide for dispensing precise amounts of the adhesive material on the plate at the correct locations on the plate (Paragraph 0041 lines 9-11, Paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt in further view of Eskaros to incorporate the teachings of Weinzweig by providing the film layer (20 of Eskaros) of Vasudevan in view of Aronhalt in further view of Eskaros with a plurality of pockets discretely arranged on the film layer and configured to contain the .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig in further view of Prommersberger et al. (US 8,062,330), hereinafter Prommersberger.
Regarding claim 32, Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig teaches a surgical stapler end effector (21700 and 21060 collectively in Figure 425 of Vasudevan) comprising:
(a) an anvil (21060 in Figure 425 of Vasudevan);
(b) a staple cartridge (21700 in Figure 425 of Vasudevan) configured to cooperate with the anvil (21060 of Vasudevan) to clamp and staple tissue (Paragraph 0896 of Vasudevan); and
(d) the buttress assembly of claim 31 (see 103 rejection of claim 31 above).
However, Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig does not teach: the surgical stapler end effector comprises (c) a retainer assembly configured for use with the staple cartridge, wherein the retainer assembly includes a plurality of protrusions; and the buttress assembly is configured to releasably engage the retainer assembly such that the protrusions align with the pockets of the film layer.
Prommersberger teaches that it was known to provide a surgical stapler end effector (104 and 204 collectively in Figure 1) with a retainer assembly (the four pins 400 in Figure 4 collectively) configured for use with a staple cartridge (104 in Figure 4), wherein the retainer assembly (the four pins 400 collectively) includes a plurality of protrusions (400), and wherein a buttress assembly (350 in Figure 4) is configured to releasably engage the retainer assembly (the four pins 400 collectively), in order to securely align and attach the buttress assembly (350) to the staple cartridge (104) via friction fit (Col. 7 lines 51-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig to 
Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig in further view of Prommersberger teaches that the protrusions (400 of Prommersberger) align with the pockets (934 or 1034 of Weinzweig) of the film layer (20 of Eskaros) (because the protrusions and the pockets are in correct/appropriate relative positions with respect to one other).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Merchant et al. (US 2014/0048580).
Regarding claims 34-36, Vasudevan discloses all the limitations of the claim as stated above except: a plurality of heat sensitive strands woven through the buttress body; wherein two of the heat sensitive strands are woven parallel to each other along the length of the buttress body; wherein the plurality of heat sensitive strands has a first melting temperature and the buttress body has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature.
Merchant teaches that it was known to provide a plurality of heat sensitive strands (1060 in Figures 14A and 14B) woven through a buttress body (1000 in Figures 14B and 14A), wherein two of the heat sensitive strands (the two leftmost strands 1060 in Figure 14A) are woven parallel to each other along a length of the buttress body (1000) (apparent from Figure 14A), wherein the plurality of heat sensitive strands (1060) has a first melting temperature and the buttress body (1000) has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature (Paragraph 0123 lines 13-17), in order to allow the buttress body (1000) to be secured to a staple cartridge (2000 in Figure 13A) via the heat sensitive strands (1060) (Paragraph 0122) and allow 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Merchant by providing the buttress assembly (21920 of Vasudevan) with a plurality of heat sensitive strands woven through the buttress body (21922 of Vasudevan), wherein two of the heat sensitive strands are woven parallel to each other along the length of the buttress body, wherein the plurality of heat sensitive strands has a first melting temperature and the buttress body has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature, because doing so would allow the buttress body to be secured to the staple cartridge (21700 of Vasudevan) via the heat sensitive strands and allow the buttress body to be easily released from the staple cartridge via melting of the heat sensitive strands.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Merchant in further view of Shelton, IV et al. (US 2012/0318844), hereinafter Shelton, in further view of Huitema et al. (US 7,905,902), hereinafter Huitema.
Regarding claim 37, Vasudevan in view of Merchant teaches all the limitations of the claim as stated above but does not expressly teach: the plurality of heat sensitive strands comprise polydioxanone and the buttress body comprises polyglactin 910.
Shelton teaches that it was known to make strands (22773 in Figure 447) out of polydioxanone (PDS) in order to make them bioabsorbable (Paragraph 0916 lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Merchant to incorporate the teachings of Shelton by making the plurality of heat sensitive strands out of polydioxanone, because doing so would make the plurality of heat sensitive strands bioabsorbable.
Vasudevan in view of Merchant in further view of Shelton teaches all the limitations of the claim as stated above but does not expressly teach: the buttress body comprises polyglactin 910.
Huitema teaches that it was known to make a buttress body (68 in Figure 9) out of polyglactin 910 (Vicryl) in order to make the buttress body absorbable (Col. 7 lines 53-56).
.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt et al. (US 2013/0214030), hereinafter Aronhalt, in further view of Erneta et al. (US 2013/0315963), hereinafter Erneta.
Regarding claim 39, Vasudevan teaches all the limitations of the claim as stated above except: the buttress assembly further comprises a pressure sensitive adhesive, wherein the reinforcement strands comprise polyglactin 910.
Aronhalt teaches that it was known to provide a buttress assembly (30010 and 30000 collectively in Figure 264) with a pressure sensitive adhesive (30000 in Figure 264) in order to provide aggressive and permanent tack of a buttress body (30010 in Figure 264) to a staple cartridge or to an anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto an adherend, and sufficient cohesive strength of the adhesive material to be removed cleanly from the adherend (Paragraph 0661, Paragraph 0695 lines 1-5, and Paragraph 0674 lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly (21920) of Vasudevan with a pressure sensitive adhesive, as taught by Aronhalt, because doing so would provide aggressive and permanent tack of the buttress body (21922 of Vasudevan) to a staple cartridge or to an anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto the staple cartridge/anvil/buttress body, and sufficient cohesive strength of the adhesive material to be removed cleanly from the staple cartridge/anvil/buttress body.
Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above but does not expressly teach: the reinforcement strands comprise polyglactin 910.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt to incorporate the teachings of Erneta by making the reinforcement strands of Vasudevan out of polyglactin 910, because doing so would make the reinforcement strands easier to manufacture/fabricate using a commercially and readily available material, make the reinforcement strands fast absorbing, and provide the reinforcement strands high strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731